 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ARIAS,                                   No. 2:19-CV-0200-JAM-DMC
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). Pending before the

20   court is defendant’s unopposed motion to remand (ECF No. 15).

21                 Defendant argues that a remand is appropriate because the Certified

22   Administrative Record (CAR) is incomplete. Specifically, the CAR does not contain certain

23   exhibits, including statements submitted by the claimant and his mother. Moreover, defendant

24   indicates that this evidence appears to not have been considered by the Administrative Law Judge

25   (ALJ). The court agrees that a remand is warranted because further administrative proceedings

26   would remedy any defects in the current ALJ decision arising from the incomplete record. See

27   Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984).

28   ///
                                                       1
 1                  Based on the foregoing, the undersigned recommends that defendant’s unopposed

 2   motion for a remand (ECF No. 15) be granted.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: January 21, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
